Citation Nr: 0511973	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the assignment of an initial evaluation 
greater than 10 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas, which granted service connection and assigned a 
10 percent rating for PTSD.  The veteran appeals for the 
assignment of a higher initial rating.

Upon initial review of this appeal, the Board remanded the 
issue of entitlement to the assignment of an initial rating 
in excess of 10 percent for PTSD to the RO in July 2000 for 
further development.  The Board undertook additional 
development in March 2002, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  However, in May 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Pursuant to VA General Counsel 
precedent opinion interpreting the Federal Circuit's decision 
and policy considerations, the  Board remanded the veteran's 
appeal to the RO in September 2003 to complete the needed 
development.  As explained below, since the case has been 
returned to the Board, the veteran's representative has 
identified additional recently dated, relevant medical 
evidence that is not of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As the veteran's representative points out in the Appellant's 
Post-remand Brief submitted to the Board in March 2005, there 
are relevant VA treatment records that have not been 
associated with the claims file.  Specifically, a July 2004 
treatment note indicates that the veteran reported he was 
hospitalized for evaluation and treatment for his PTSD at the 
VA Medical Center in Waco, Texas for the preceding three 
months.  These recent medical records are obviously relevant 
to the veteran's claim and must be secured.  38 C.F.R. 
§ 3.156(c)(1)(2) (2004).    

In the written argument submitted to the Board in March 2005, 
the veteran's representative raised an issue of entitlement 
to a temporary total rating based upon a hospitalization of 
the veteran for PTSD in 2004.  See 38 C.F.R. § 4.29 (2004).  
The Board agrees with the contention that this matter is 
intertwined with the issue on appeal.  Accordingly, the RO 
must adjudicate the claim for a temporary total rating based 
upon a hospitalization of the veteran for PTSD in 2004 before 
readjudicating the issue of entitlement to the assignment of 
an initial evaluation greater than 10 percent for PTSD.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).  See also Parker v. Brown, 7 Vet. App. 116 
(1994) (A claim is intertwined if the RO would have to 
reexamine the underlying merits of any denied claim which is 
pending on appeal before the Board).  

The most recent VA psychiatric examination of the veteran for 
the purpose of evaluating his PTSD was accomplished in March 
2002.  In view of the subsequent three week psychiatric 
hospitalization noted above, it is the Board's judgment that 
a more current psychiatric examination is warranted.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4)(2004).

The Board further notes that the record indicates that the 
veteran has a history of polysubstance dependence, as shown 
in the discharge summary for a 21-day substance abuse program 
in November 2003.  The Court of Appeals for Veterans' Claims 
(Court) has held that where service connection is in effect 
for one diagnosis involving some component of an anatomical 
or functional system, and there are additional diagnoses 
concerning pathology of that system of record, there must be 
evidence that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
The examiner must be asked to distinguish, to the extent 
possible, the veteran's PTSD from any impairment that may be 
attributable to substance abuse.  On this latter question of 
distinguishing service from nonservice-connected impairment, 
it is pertinent to note that, in Mittleider v. West, 11 Vet. 
App. 181 (1998), the Court held that the Board is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so, 
and the Board may not ignore such distinctions between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability where they 
appear in the medical record.. 

In view of the foregoing, this appeal is REMANDED to the RO 
for the following action:  
   
1.  The RO should obtain all outpatient 
and inpatient medical records of the 
veteran from the VA Medical Center in 
Waco Texas, dated from April 2004, to the 
present.  

NOTE:  In accordance with the Veterans 
Claims Assistance Act, the efforts to 
obtain records from Federal departments 
or agencies, such as VA records, shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(c)(3) (West 
2002).

2.  Thereafter, the RO must schedule the 
veteran for a VA psychiatric examination 
to determine the current severity of his 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  Any indicated 
tests should be accomplished.  The 
examiner should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  To 
the extent possible, the examiner should 
distinguish between the veteran's PTSD 
symptomatology and any impairment that 
may be attributable to his history of 
substance abuse.  If no distinction can 
be made, the examiner should so state. 

3.  The appellant is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to her claim as the 
information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2004); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  Thereafter, the RO should adjudicate 
the raised, intertwined claim for 
entitlement to a temporary total rating 
based upon a hospitalization of the 
veteran for PTSD in 2004  See 38 C.F.R. 
§ 4.29 (2004).  If the intertwined issue 
is not granted, the RO must issue a 
Statement of the Case, which reflects 
consideration of the relevant law and 
regulation and evidence in the claims 
file, and provide the veteran with an 
opportunity to perfect his appeal of this 
issue.

6.  The RO should then readjudicate the 
claim for an assignment of an initial 
evaluation greater than 10 percent for 
PTSD.  If the claim remains denied, the 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


